Citation Nr: 1641122	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder (MDD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to November 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009, rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In July 2014, the Board remanded the Veteran's claim for entitlement to a TDIU, and entitlement to an initial evaluation in excess of 50 percent for major depressive disorder (MDD).  A SSOC was issued in November 2015, that addressed entitlement to an increased evaluation for MDD.  In April 2016, a rating decision was issued denying entitlement to a TDIU. The Board in the July 2014 remand had noted the issue of entitlement to a TDIU had been raised by the record, and is within the jurisdiction of the Board, and as such remains before the Board.  The case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, her service connected major depressive disorder results in total occupational and social impairment.  

2.  The Veteran has a total rating for major depressive disorder, and does not allege, nor does the record show, that her remaining service-connected disabilities (syringomyelia and migraine headaches) render her unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for major depressive disorder have been more met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2015).

2.  The appeal as to entitlement to TDIU is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, inasmuch as the benefit sought is being granted in full, there is no reason to belabor the impact of VA's duty to notify and assist on the matter; any notice defect or duty to assist failure is harmless. Accordingly, the Board will address the merits of the claim.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran bears the burden of presenting and supporting her claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015). 

The Veteran is seeking an increased initial rating for her service-connected major depressive disorder, which has been rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9434 (2015) as 50 percent disabling.  

A 50 percent rating is assigned for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267  (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The issue of entitlement to service connection for major depressive disorder was granted in a July 2007, with a 30 percent rating assigned effective December 20, 2006.  The Veteran filed a notice of disagreement, and the RO granted a 50 percent rating for major depressive disorder effective December 20, 2006. 

Turning to the evidence of record, statements were received from the Veteran attesting to the severity of her major depressive disorder.  In a May 2009 employee leave report, the Veteran had missed approximately 2.7 months of work in the prior year.  In a July 2010 statement, the Veteran reported difficulty at work, difficulty in maintaining her activities of daily living, and avoidance behavior.  

At the Veteran's June 2014 Board hearing, the Veteran reported avoiding leaving the house, showering once per week, having angry outbursts.  She reported living with her mother and son, and being able to sleep at night.  She stated she does not trust anyone, has panic attacks, and suicidal ideation with no plan.

A veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In May 2007, the Veteran underwent a VA examination.   She stated repeatedly that she hates people, and she believes that her co-workers hate her and think she is psychotic.  She had a boyfriend, whom she had been seeing for the prior year.  She was dressed clean and appropriately.  Her eye contact was good, thought content was within normal limits, and cognitive functioning was intact, but had exaggerated movements.  She was highly suspicious of people, and avoided situations where she felt her feelings may get hurt.  Her GAF was 55, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

According to Northwest Behavioral Medicine records, in August 2009, the Veteran reported panic attacks.  In September 2009, the Veteran's physician noted it would be of the Veteran's benefit to be allowed to leave from work from time to time when her anxiety peaks, and possibly even be allowed to work from home.  The Veteran was reported as believing that people are watching her and talking about her.  In February 2010, the Veteran was noted as being at low risk of harm to self or others, and she was taking three different psychotropic medications.   

The Veteran was seen at the Portland VAMC for treatment and therapy from 2007 through present.  In July 2012, the Veteran was seen at the hospital, because she had cut her arms and legs superficially, and reported voices tell her to kill herself but she tells them to go away.  At a July 2014 visit, the Veteran reported ideas of harming others, but no plans or intention to do so.  In December 2014, the Veteran's insight and judgment were fair, and she was in a stable psychiatric condition.  She did not have any audio or visual hallucinations, or homicidal or suicidal ideation.  At a March 2015 visit, the Veteran denied suicidal and homicidal ideation, and her mood was euthymic with a congruent affect.  In an October 2015 note, the Veteran reported living with her boyfriend, and son, but limiting any interaction to just those two individuals.  She denied homicidal or suicidal ideation.       
	
In December 2009 the Veteran had VA examination.  She reported a depressed mood all of the time, accompanied by low energy, poor concentration, decreased interest in pleasurable activities, insomnia, variable appetite, feeling hopeless, and worthless.  She reported suicidal ideation, and panic attacks occurring three to four times per week.  She had a boyfriend at that time.  She arrived to the evaluation casually dressed, and was cooperative.  She had normal thought processes, and did not have hallucinations or delusions.  She reported a lack of motivation.  She was oriented to time, person and place.  Her GAF score was a 45, which denotes serious symptoms, or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In October 2015, the Veteran was afforded a VA examination.  The Veteran was found to have occupational and social impairment with reduced reliability and productivity.  She had a depressed mood, anhedonia, decreased motivation, feelings of hopelessness, and difficulty in adapting to stressful circumstances, including work or work like setting.  She last worked at the Portland VAMC in medical coding and billing in October 2012.  When asked why she was not working, she reported she'd rather kill herself than leave the house.  She reported limited engagement in hygiene.  She reported sleeping well, with the help of her medications.  In terms of employment, the examiner indicated the veteran's symptoms of depression would result in intermittent periods of productivity.  She has participated in a vocational rehabilitation program and has skills and preparation in a field that may provide the option of working from home.  

In April 2016, the Veteran underwent a VA examination.  She reported difficulty falling and staying asleep.  She awakens herself with snoring and wakes in the morning at times screaming.  She reported getting nine to twelve hours of sleep per night. She reported a depressed mood, feeling a loss of interest in and pleasure in usual activities, loss of interest in food, loss of sexual libido, weight gain, and fatigue.  She was taking naps three to four hours a day.  She reported psychomotor retardation.  She reported self-reproach, feeling guilt, and anger, and disappointment with herself.  She had a loss of focus and concentration.  She reported hearing voices, such as that of her boyfriend, her mother, or son calling her loudly when they are not in the house.  She reported excessive anxiety and worry she finds difficult to control.  She reported feeling restless, distracted, on edge, and being highly irritable.  She denied brushing her teeth, and indicated she showers on average twice per month.  She has panic like reactions when unexpectedly touched.  She is taking psychiatric medication, and is in counseling sessions twice per month.  She was oriented in all spheres, and demonstrated memory within normal limits.  She repeated complex sentences with errors.  She remembered two thirds of objects after a five minute distraction.  She had a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, mild memory loss, flattened affect, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, delusions or hallucination, and neglect of personal appearance and hygiene.  

While some evidence suggests that the Veteran's major depressive disorder does not prevent work that could be performed from home, the evidence is at least in equipoise as to whether the Veteran's symptoms of major depressive disorder result in total occupational impairment.  Therefore, based upon the collective evidence derived from the Veteran's hearing testimony, medical records, and examination reports, the Board finds that an initial 100 percent criteria for major depressive disorder have been more nearly approximated.  38 C.F.R. §  4.130 (2015). 

 TDIU

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record. In this case, in July 2014, the Veteran's claim for increased rating of major depressive disorder was before the Board.  At that time, the Board noted that pursuant to Rice, part and parcel to the claim was the matter of whether a TDIU as a result of that disability was warranted.   However, the claim of entitlement to a total disability based on individual unemployability has been rendered moot by the award of a 100 percent schedular evaluation for major depressive disorder.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04  (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the case at hand, there is no allegation or evidence that TDIU may be awarded independently of the Veteran's major depressive disorder.  The Veteran, in addition to now being service-connected for major depressive disorder at a 100 percent evaluation, is also service-connected for the syringomyelia as 30 percent disabling from November 28, 1999, and migraine headaches as 30 percent disabling from November 28, 1999. 

The Veteran has not argued, and no evidence indicates, that the service-connected disabilities of syringomyelia and migraine headaches have prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2015).  Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU. See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).
 
Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for the issue of entitlement to a TDIU, and it is dismissed.  See 38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).





ORDER

Entitlement to an initial 100 percent for major depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

The issue of entitlement to a TDIU is moot, and the appeal of that issue is dismissed.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


